Opinion issued June 29, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00408-CR
____________

IN RE ERIC GLEN CHACHERE, Applicant



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Applicant, Eric Glen Chachere, filed a pro se application for writ of habeas
corpus in this Court.  He requests that we issue a writ ordering the judge of the 183rd
District Court in cause number 1010521 to reduce his bond to $5,000.  The courts of
appeals have no original habeas corpus jurisdiction in criminal matters.  Dodson v.
State, 988 S.W.2d 833, 835 (Tex. App.--San Antonio 1999, no pet.); Ex parte Denby,
627 S.W.2d 435, 435 (Tex. App.--Houston [1st Dist.] 1981, orig. proceeding); Tex.
Gov't Code Ann. § 22.221(d) (Vernon 2005).  Therefore, we are without
jurisdiction to grant habeas corpus relief.
	Even if we were to treat the application as a petition for writ of mandamus,
we would still have to deny relief because we do not have a record showing that
applicant made any request of the trial court to perform a nondiscretionary act that the
trial court refused.  See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston
[1st Dist.] 1992, orig. proceeding). 
	Accordingly, we dismiss for want of jurisdiction.  
PER CURIAM
Panel consists of Justices Keyes, Alcala and Bland.